Citation Nr: 9910017	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from November 1953 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In this case most of the veteran's service records are not 
available, in fact an attempt was made to reconstruct his 
file.  The veteran contends that he currently has chronic 
lumbosacral strain as the result of a back injury during 
service. 

The Social Security Administration (SSA) submitted the 
veteran's Disability Determination Rationale and Disability 
Determination and Transmittal forms.  SSA relied upon medical 
reports from Vascular Labs of Arkansas and Holt-Krock Clinic-
records in granting the veteran's disability claim.  These 
medical reports are not associated with the VA claims 
folders.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should submit all medical 
records from Vascular Labs of Arkansas 
and Holt-Krock Clinic.  

2.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well grounded claim for service 
connection.  If there is competent 
evidence that links the back disorder to 
service, that evidence must be submitted 
by the veteran to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran may submit additional 
evidence and argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








